Citation Nr: 1520871	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO. 10-19 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance prior to June 15, 2009.


REPRESENTATION

Veteran represented by:	Linda Lindsey, One Time Representative


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.


FINDINGS OF FACT

1. The Veteran met the schedular requirements for SMC based on the need for aid and attendance on October 31, 2008.

2. The competent and probative evidence reflects that the Veteran's service-connected heart disease was severe enough to warrant the need for aid and attendance as of October 31, 2008.


CONCLUSION OF LAW

The criteria for an effective date of October 31, 2008, but no earlier, for SMC based on the need for aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107(b), 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.350, 3.351(c)(3), 3.352(a), 3.401(a), 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision below the Board has granted the Veteran's claim for an earlier effective date for SMC based on the need for aid and attendance.  As this constitutes a full grant of the benefit sought on appeal, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.
Under VA laws and regulations, the award of compensation payable to a Veteran for SMC based on the need for aid and attendance and housebound benefits will be effective the date of receipt of the claim or the date entitlement arose, whichever is later (except as provided in 38 C.F.R. § 3.400(o)(2) ). 38 C.F.R. § 3.401(a). 

The Veteran and his representative contend that the Veteran is entitled to an earlier effective date for the award of SMC because the Veteran has required aid and assistance since his cardiovascular event in December 2007.  Specifically, the Veteran and his representative argue the Veteran has required care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

Generally, a specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  In addition, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris (i.e. not competent) may be considered an informal claim. Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

The effective date of an award of benefits based on an original claim, a claim after final allowance, or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  With respect to an SMC claim, the effective date is governed by the increased rating provisions.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R.  §§  3.400(o), 3.401(a).  In this case the record reflects that the Veteran's representative submitted a claim for aid and attendance which was received December 8, 2008.

With respect to the specific requirements for an award of SMC, a veteran who, as the result of a service-connected disability, has suffered the anatomical loss or loss of use of both feet, or is permanently bedridden, or so helpless as to be in need of regular aid and attendance, shall receive SMC under the provisions of 38 U.S.C. § 1114(l).  See 38 C.F.R. § 3.350(b).  The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. §§ 3.351(c)(3), 3.352(a) (2014).  For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

Here, the Board finds an effective date of October 31, 2008, but no earlier, for the award of SMC based on the need for aid and attendance is warranted.  First, the Board finds that the December 8, 2008 correspondence constitutes a claim for benefits, specifically, a claim for SMC based on the need for aid and attendance.  Additionally, the RO granted entitlement to service connection for ischemic heart disease status post myocardial infarction and coronary artery bypass graft on October 31, 2008.  Prior to this date, the Veteran was not service-connected for any disabilities that required the need for aid and attendance.  Further, the evidence, particularly the testimony of the Veteran's wife, reflects that the Veteran has required aid and attendance since December 2007.  Specifically, the Veteran has required assistance with dressing, feeding, bathing, ambulating, and communicating as he has lost the ability to speak, since December 2007.  Finally, section 1114(s) states that a veteran is entitled to SMC when the veteran has a service-connected disability rated as total and a separate disability or disabilities rated at 60 percent or higher.  In this respect, the United States Court of Appeals for Veterans Claims has held that the grant of entitlement to a total disability rating based on individual unemployability (TDIU) may satisfy the "rated as total" element of section 1114(s).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Here, effective October 31, 2008, the Veteran was in receipt of a TDIU and his ischemic heart disease was evaluated as 60 percent disabling.  The Veteran therefore met all of the requirements for SMC based on the need for aid and attendance on October 31, 2008.

In conclusion, the earliest date at which the Veteran met the requirements for SMC based on the need for aid and attendance is October 31, 2008.  Therefore, resolving the benefit of the doubt in the Veteran's favor, the Board finds that an effective date of October 31, 208, but no earlier, for the award of SMC based on the need for aid and attendance is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Additionally, while the Veteran's wife testified that she considered the monetary value of the Veteran's SMC award to be too low, the Board is unable to consider her arguments.  The specific dollar amounts of various VA benefits are set by law or regulation and the Board does not have jurisdiction to modify the monetary value of an award such as SMC.





ORDER

Entitlement to SMC based on the need for aid and attendance is granted effective October 31, 2008.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


